Cullen, J.:
■ This action is brought to recover on a promissory note for $300, made by the defendant to the order of Charles Wehle, and indorsed *255by the payee to the plaintiff. The answer alleged that the note was obtained from the defendant by duress. It also attempted to set up that the note was without consideration. This latter defense was inartifieially pleaded, but we think the intent clear, and, if the pleading was defective; the court could, on the trial, have permitted an amendment; and we should now consider it as amended to support the judgment, if on the facts we find that the judgment was correct.
The evidence of the defendant was to the effect that his uncle, one Bernkamp, was arrested in a civil action; that he, with another person, became sureties oil an undertaking to discharge Bernkamp from arrest; that the execution of the undertaking and the instructions to the sheriff to discharge Bernkamp were had in the office of Wehle, the plaintiff’s attorney; that as-a condition of consent to discharge Bernkamp, Wehle exacted the note in suit.
Wehle controverted part of this evidence and testified that the defendant agreed to pay one Klobisch $300 for obtaining the second surety on the bail bond ; that the note was given for such service and made to Wehle, because Klobisch was indebted to him in that sum. At the close of the evidence each of the parties requested the court to direct a verdict in his favor, and neither asked to go to the jury. Therefore, while there was undoubtedly a question of fact in the case, the parties assented to a determination of that question by the court. On this appeal we must assume the aspect of the case most favorable to the respondent which .the testimony admits. If the defendant’s story is true, then the note was wholly without consideration, and was void as between the parties and as to all others, except bona fide holders for value. The case is not similar to that of an accommodation note. When the proof showed that the note was extorted from the defendant and was without consideration, it was incumbent on the plaintiff to establish under what circumstances and for what value he became its holder. The production of the note was not alone sufficient for that purpose. (First National Bank of Cortland v. Green, 43 N. Y. 298; Farmers & Citizens’ Nat. Bank v. Noxon, 45 id. 762.) The plaintiff did not become a witness, but Wehle testified that, before the maturity of the note, he indorsed it to the plaintiff for value. It may be doubted whether this statement was sufficient to show that the plaintiff was a bona *256fide holder. But whether sufficient or not, the witness was an interested party, and his testimony, even though uncontradicted, was not conclusive.. It must be assumed that, by the direction of the verdict, the court resolved this question of fact adversely to the plaintiff.
The judgment appealed from should be affirmed, with costs.
All concurred.
Judgment and order affirmed, with costs.,